Citation Nr: 0517594	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-00 832	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for migraine headaches 
and dizzy spells.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected low back disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right hip disability.  



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The appellant had active military service from May 2000 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.

The Board notes that in the veteran's substantive appeal (VA 
Form 9), dated in December 2001, he indicated that he desired 
a hearing before a member of the Board at the RO.  However, a 
Report of Contact, dated in February 2002, shows that the 
veteran canceled his request for a hearing.

These issues were previously remanded by the Board in August 
2003, primarily to ensure that evidence developed by the 
Board, in the form of a VA medical examination, was 
considered by the agency of original jurisdiction prior to 
appellate review.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the back and 
hip questions currently before the Board were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized these rating issues on appeal as set forth 
above.  Further, in cases such as this one, where the 
original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating ("staged ratings") at any point during the 
pendency of the claim.  Fenderson, supra.  Consequently, the 
Board will consider whether a different rating is warranted 
for any period from the date service connection was awarded 
(December, 9, 2000).

The Board notes that the regulations pertaining to evaluation 
of disabilities of the spine were amended twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003).  The record shows that VA informed the veteran of 
the September 23, 2002 changes to the regulations, and 
enclosed a copy of the new regulations.  The veteran 
responded in January 2003 that he had no further evidence or 
argument to present.  The veteran was informed of the 
September 26, 2003 changes in a supplemental statement of the 
case (SSOC) dated in February 2005.


FINDINGS OF FACT

1.  The veteran's headaches are not migraine headaches.

2.  The veteran's headaches and dizziness are not related to 
his military service.

3.  The veteran's thoracolumbar spine flexion is 50 degrees, 
the combined range of motion of the thoracolumbar spine is 
154 degrees, and there is no loss of motion after repetitive 
use.

4.  The veteran experiences continuous back pain that does 
not cause greater loss of function than evidenced by the 
clinical findings regarding limited motion.

5.  The veteran's right hip flexes to 90 degrees and abducts 
to 45 degrees, and there is no loss of motion after 
repetitive use; functional losses caused by the hip 
disability do not equate to greater loss of motion.


CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches or dizzy 
spells that are the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004). 

2.  The criteria for a rating in excess of 20 percent for low 
back disability from December 9, 2000, to the present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

3.  The criteria for a rating in excess of 10 percent for 
right hip disability from December 9, 2000, to the present 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5252.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) show that he 
injured his back while in recruit training.  He was given 
physical therapy for his back injury, and treated with 
medication for his pain.  The veteran also complained of 
dizzy spells which were attributed to his use of Tylenol #3, 
and what were described both as migraines and as stress 
headaches.  The headaches reportedly went away with Motrin.  
He was medically discharged after a medical evaluation board 
found him medically unfit for duty because of low back and 
right hip pain, rated as slight/occasional.  In the rating 
decision of December 2000, the veteran was service-connected 
for residuals from low back injury with disc bulge at L4-5, 
and decreased sensation in the right thigh, evaluated as 10 
percent disabling effective from December 9, 2000, the day 
after leaving active service.  The veteran was also service 
connected for stress reaction of the right hip (per bone scan 
evidence only), rated as non-compensable, effective from 
December 9, 2000.  Service connection for migraines and dizzy 
spells secondary to his back injury was denied.  A subsequent 
rating decision resulted in the veteran being currently rated 
as 20 percent disabled for low back disability, and 10 
percent disabled for right hip disability.

Of record are treatment notes from the VA Medical Center 
(VAMC) in Muskogee, Oklahoma and the VA outpatient clinic in 
McAlester, Oklahoma which show ongoing treatment for the 
veteran's complaints related to low back and right hip pain, 
and continuing efforts to lose 100 pounds of excess body 
weight.

A fee-based examination was given in June 2001.  The examiner 
noted that there was no obvious sign of abnormal weight 
bearing noticed.  Posture and gait were within normal limits, 
and the veteran did not use a cane to help his hips, nor did 
he have limited function in standing and walking in the 
office.  Hip joint appearance was within normal limits.  
Demonstrated range of motion (ROM) of the right hip was:  
flexion 0-80 degrees, adduction 0-10 degrees, abduction 0-25 
degrees, and external and internal rotation 0-20 degrees.  
Pain was said to have restricted motion in all directions.  
The ROM was not further limited by fatigue, weakness, or lack 
of endurance or incoordination.

The lumbar spine was painful on motion, and exhibited muscle 
spasm, weakness, and tenderness.  Flexion was 0-55 degrees, 
extension was 0-15 degrees, right and left lateral flexion 
were both 0-20 degrees, and right and left rotation were both 
0-15 degrees.  Pain restricted motion in all directions.  The 
ROM was not further limited by fatigue, weakness, or lack of 
endurance or incoordination.

Cranial nerve exam I-XII, and coordination, were within 
normal limits.  Motor function and reflexes of the lower 
extremities were within normal limits.  Sensory examination 
was within normal limits except for decreased light touch and 
pin prick sensation to the lateral side of the right thigh.  
Diagnostic x-rays showed an unremarkable right hip and a 
vague rounded area in the upper femur.  The examiner 
commented that he did not think the veteran's headache was 
migraine headache, and was believed to be more likely than 
not related to a thoracic or cervical spine problem.  

The examiner's diagnoses were:  lumbar spine sprain; stress 
reaction of the right hip; decreased sensation in the right 
hip; and headache and dizziness more likely than not related 
to a thoracic or cervical spine problem.  The examiner 
concluded that the veteran's clinical complaint was more 
pronounced than radiology findings, and that the veteran's 
limitation of function was moderate due to his multiple 
clinical complaints.

The veteran was afforded another fee-based examination given 
in connection with another claim in January 2003.  General 
appearance and gait were reported to be within normal limits.  
The veteran did not require any device for walking, and he 
did not wear any brace or corrective shoes.  There was no 
evidence of limited function of standing and walking in the 
office.  

The hip joint appearance was within normal limits 
bilaterally.  The ROM for the right hip was flexion of 0-80 
degrees, extension from 0-10 degrees, adduction from 0-15 
degrees, abduction from 0-25 degrees, and external and 
internal rotation both from 0-20 degrees.  Pain restricted 
movement in all directions.  The ROM was not further limited 
by fatigue, weakness, lack of endurance, or incoordination.  
The examiner diagnosed stress reaction of the right hip.  As 
this examination was not related to the specific claims here 
on appeal, no reference was made to the veteran's low back 
disability or his complaints of migraines and dizziness.  

The veteran was also afforded a VA neurological disorders 
examination given in June 2003.  The veteran's in-service 
history was related, and the veteran reported that his lower 
back was getting worse; that he was not able to work, missing 
work because of back problems one to one and a half days a 
week; and that he was unable to pick up his children, tie his 
shoe laces, or have sex.  Pain level in the lower back was 
reported as 5 on a scale of one to 10, and was reported to go 
to both legs, with the right side being worse than the left.  
The veteran reported he had had no surgery, and did not wear 
a back brace.  

The veteran also complained of stabbing pains in his right 
hip, but that this pain came and went.  He said this pain was 
"not a big deal," that it did not affect any mobility, and 
that he did not worry about it.  The veteran said the right 
hip did not affect his work or daily activities, and that 
there was no limitation of motion because of his hip 
condition.  

The veteran related that his headaches started after 
manipulation of his back by a physical therapist while he was 
in service.  He reported getting headaches almost every day, 
lasting from one to one and a half hours.  After taking 
Motrin the headaches were gone.  He described his headaches 
as being severe and usually occurring at the end of the day, 
inhibiting his ability to sleep.  The veteran reported that, 
even when having these headaches, he was able to work, and 
that they did not affect his job or his daily activities.  
The headaches did not make him bedridden.  The veteran 
reported that he worked at two jobs, one at a boat dock, and 
one at a video rental store.

On examination, the veteran was found to have normal gait and 
posture, walking without any aids, and wearing no brace to 
his lower back.  Motor function was intact without any 
weakness or atrophy.  Sensory function was intact except for 
slightly decreased sensory perception on the lateral side of 
the right thigh.  On examination of the lower back there was 
no tenderness present and no muscle spasm.  Musculature of 
the back was normal, and there was no fixed deformity or 
postural abnormality noted.  The straight leg rising test was 
positive on both sides at 80 degrees.  

The ROM of the lumbosacral spine showed flexion to 60 degrees 
without pain, and up to 85 degrees with pain.  Extension was 
30 degrees, with the veteran describing it as painful, though 
the examiner could not tell exactly when the pain started.   
Lateral flexion was 30 degrees to the right and 35 degrees to 
the left, both without pain.  Rotation was to 50 degrees 
bilaterally without pain.  There was no limitation of motion 
because of pain, weakness, or fatigue, and no limitation 
during flare-ups.  The veteran was able to endure the pain 
experienced.  Motor function was intact; reflexes were normal 
and symmetrical.  The veteran had decreased sensory 
perception on the lateral side of the right thigh around the 
L4 and L5 segments.

Examination of the right hip revealed no tenderness.  The ROM 
showed flexion of 110 degrees, abduction of 50 degrees, 
adduction of 30 degrees, extension to 30 degrees, external 
rotation to 50 degrees, and internal rotation to 40 degrees.  
The examiner noted that a January 2002 x-ray of the cervical 
spine was reported as negative, and that a March 2002 CT scan 
of the lumbosacral spine showed L5-S1 right-sided mild disc 
bulge.  

The examiner's diagnoses were:  mild degenerative disc 
disease of the lumbosacral spine with zero to mild loss due 
to pain; normal right hip examination; and history of 
headaches with a normal examination.  In an addendum, the 
examiner noted that x-rays taken later on the day of the 
examination showed the lumbosacral spine as being negative, 
and the right hip as unremarkable.  Also, EMG and nerve 
conduction studies done in July 2003 reported no evidence of 
lumbar radiculopathy.  Nerve conduction velocities were 
normal, but there was clinical evidence and clinical 
diagnosis of right meralgia paresthetica and thoracic outlet 
symptoms.  

After review of the veteran's file and the results of this 
examination, the examiner opined that the veteran's headaches 
were not likely migraine headaches, and that the current 
history of headaches was not as likely as not related to the 
veteran's in-service back injury.  The examiner also opined 
that the veteran's present history of dizzy spells was not as 
likely as not related to the dizzy spells the veteran 
experienced while in service secondary to taking Tylenol #3.  
The examiner also noted that the veteran was not 
incapacitated; that the veteran stated that he was able to 
work and, in fact, was working at two jobs; that there was no 
episode of incapacitation requiring bed rest; and that bed 
rest had not been prescribed by a physician.  There was no 
evidence of complete or incomplete paralysis of any nerve.

In a statement received in September 2004, the veteran 
averred that, while some examiners had noted that there was 
no pain on ROM examinations, he, in fact, hurts "all the 
time."  

The veteran was afforded a VA joints examination given in 
December 2004.  Examination of the right hip noted that the 
veteran could cross his legs and could toe out greater than 
15 degrees.  Flexion was 0-90 degrees, with pain beginning at 
90 degrees.  Extension was 0-20 degrees, with pain beginning 
at 20 degrees.  There was no limitation of motion because of 
repetitive use.  Abduction was 0-30 degrees, with pain 
beginning at 30 degrees.  Adduction was 0-10 degrees with 
pain beginning at 10 degrees.  Internal rotation was from 0-
30 degrees, with pain beginning at 30 degrees.  External 
rotation was from 0-60 degrees, with pain beginning at 60 
degrees.  

The examiner noted that the veteran's right hip pain seemed 
to be associated with his chronic back pain.  There was no 
tenderness with pressure on the hip, but there was limited 
range of motion because of back pain.  

Examination of the spine revealed normal posture, symmetry in 
appearance, and gait.  There were no abnormal spinal 
curvatures.  There was no objective evidence of spasm, 
atrophy, or guarding on either side of the spine.  There was 
mild pain with motion, and mild tenderness.  The ROM of the 
back showed flexion to be 0-50 degrees, with pain beginning 
at 50 degrees.  Extension was from 0-10 degrees with pain 
beginning at 10 degrees.  Left lateral flexion was from 0-25 
degrees, with pain beginning at 22 degrees.  Right lateral 
flexion was from 0-22 degrees, with pain beginning at 25 
[sic] degrees.  Left and right lateral rotation were both 
from 0-25 degrees, with pain beginning at 25 degrees.  There 
was no limitation of motion on repetitive use of the joint(s) 
due to pain, weakness, fatigue, or lack of endurance.

The examiner predicted significant general occupational 
effect because of the pain the veteran experienced while 
having to stand in his occupation as a pastor.  Standing 
longer than 15 minutes was described as a problem.  Traveling 
by car was said to present severe problems, while other 
chores such as shopping and dressing presented moderate 
problems.  Recreation was said to be prevented.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

A.  Service connection

Here, there is subjective evidence that the veteran currently 
suffers from headaches.  There is also evidence in the 
veteran's SMRs that he suffered headaches in service which 
were variously described as both migraines and tension 
headaches.  However, there is no medical evidence of a nexus 
between the veteran's currently reported headaches and the 
in-service headaches.  To the contrary, the medical opinion 
evidence is that the veteran's headaches are not migraine 
headaches and are not related to military service.  The June 
2001 examiner opined that the veteran's current headaches 
were not migraine headaches, and that it is more likely than 
not that they are related to a thoracic or cervical spine 
problem, for which the veteran is not service connected.  The 
medical opinion of the June 2003 VA examiner also concluded 
that the veteran's headaches were not likely migraines, and 
that they were not as likely as not related to the veteran's 
in-service injury.  Further, this examiner opined that the 
veteran's reported dizzy spells were not as likely as not 
related to the dizzy spells he had in service, which were 
secondary to his taking Tylenol #3.  Without medical evidence 
of a nexus between the veteran's current headaches or 
dizziness and the in-service headaches and dizziness, service 
connection is not warranted.

The only evidence of record supportive of the veteran's claim 
that his current headaches and dizziness are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
headaches and dizziness, he is not competent to provide 
medical opinion as to their etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

B.  Low back evaluation

When the law or VA regulations change during the pendency of 
a claim, VA will evaluate claims under both old and new 
criteria in order that the veteran be afforded the highest 
rating possible for service-connected disabilities.  As noted 
above, the regulations pertaining to evaluation of 
disabilities of the spine were amended twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003).  

The veteran's low back disability has been rated under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  Formerly (old criteria), a 10 percent evaluation is 
for application under Diagnostic Code 5292 when there is 
slight limitation of motion.  A 20 percent evaluation is for 
application when there is moderate limitation of motion.   
The highest available rating under the old criteria is 40 
percent, for severe limitation of motion.  The veteran has 
been rated as 20 percent disabled for moderate limitation of 
motion under the old criteria.  The ROM of the veteran's 
lumbar spine has consistently been in a range which is most 
appropriately described as moderate.  

At the veteran's June 2001 examination, lumbar spine flexion 
was reported as 55 degrees, with 90 degrees being normal.  
See 38 C.F.R. § 4.71a, Plate V (2004).  Extension was 15 
degrees, with normal being 30 degrees.  Lateral flexion was 
20 degrees left and right, with normal being 30 degrees.  
Rotation left and right was 15 degrees, with normal being 30 
degrees.  The results of the June 2003 examination were 
better, with flexion being 60 degrees before onset of pain; 
extension 30 degrees, described as painful; lateral flexion 
was 30 degrees to the right and 35 degrees to the left, both 
without pain; and rotation was 50 degrees bilaterally, both 
without pain.  The December 2004 examination showed flexion 
to 50 degrees, limited by pain; extension to 10 degrees, 
limited by pain; left and right lateral flexion over 20 
degrees, limited by pain; and left and right lateral rotation 
of 25 degrees, limited by pain.  The Board determines that 
the veteran's lumbar spine disability picture more nearly 
approximates the criteria required for the 20 percent rating 
for moderate limitation of motion.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  Here, 
all of the examiners have carefully defined the limitation of 
motion (functional loss) in terms of onset of pain, and all 
have stated that ROM was not further limited by fatigue, 
weakness, lack of endurance, or incoordination.  The June 
2003 examiner also stated that there was no limitation during 
flare-ups.  

The Board notes that the veteran stated in his September 2004 
statement that he hurts "all the time."  However, as noted 
above, VA rating criteria are based on, among other things, 
functional loss due to pain, and pain on use and during 
flare-ups.  Thus, while the veteran may, indeed, experience 
pain all the time, it is the effect of that pain on the use 
of his back that is used to evaluate his disability, not the 
pain itself.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone does not in and of itself constitute a 
disability).

Finally, regarding the effects of the veteran's disability on 
his ordinary activity, the consensus of the examiners is that 
there is some effect on ordinary activity, but the Board 
finds that the impact is no more than moderate.  The June 
2001 examiner noted that the veteran's limitation of function 
was moderate.  The June 2003 examiner stated that, in his 
opinion, the veteran was not incapacitated; that the veteran 
had stated that he was able to work, and in fact was 
currently working at two jobs; and that there had been 
neither any episode of incapacitation requiring bed rest nor 
any bed rest prescribed by a physician.

A higher evaluation under other schedular provisions for 
evaluating spine disabilities is not possible absent fracture 
of a vertebra; ankylosis of the spine; severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief; or severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Codes 5285, 5286, 5289, 5293, and 5295.

In sum, under the old criteria, including the application of 
DeLuca, an evaluation higher than the currently assigned 20 
percent for the veteran's service-connected low back 
disability is not warranted under any diagnostic code.

In 2002, the criteria for rating intervertebral disc syndrome 
were changed.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
These criteria provided for ratings greater than 20 percent, 
but they required a showing of incapacitating episodes having 
a total duration of at least four weeks during a 12-month 
period.  Id.  They also provided for rating on the basis of 
chronic orthopedic and neurologic manifestations.  As noted 
in the evidence above, the veteran has not experienced 
incapacitating episodes (requiring bed rest and treatment 
prescribed by a physician).  Id.  Additionally, there has 
been no indications that any disc disease has caused 
neurologic impairment ratable separately under 38 C.F.R. 
§ 4.124a, which requires a showing of neuritis, neuralgia, or 
incomplete paralysis at a minimum.  Indeed, an examiner has 
indicated that there was no such problem.  Consequently, a 
higher rating is not warranted under these criteria.  

In 2003, the schedule for rating spine disabilities was 
changed, renumbering the diagnostic codes for spine 
disabilities, and to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under these new criteria, all spine 
disabilities, except intervertebral disc syndrome, are rated 
based on range of motion of the spine, including ankylosis.  
As noted above, the veteran has not been diagnosed with 
intervertebral disc syndrome.  Further, under the new 
criteria, the ratings are for application with or without 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2004).

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  (These new criteria are 
only applicable from September 26, 2003, after the effective 
date for the award of the veteran's 20 percent rating, which 
was December 9, 2000.)

The only medical evidence of record with which to evaluate 
the veteran's lumbar spine disability under the new, post-
September 26, 2003 criteria, is the VA medical examination 
conducted in December 2004.  That examination reported 
lumbosacral flexion of 0-50 degrees, with pain beginning at 
50 degrees.  Extension was from 0-10 degrees with pain 
beginning at 10 degrees.  Left lateral flexion was from 0-25 
degrees, with pain beginning at 22 degrees.  Right lateral 
flexion was from 0-22 degrees, with pain beginning at 25 
[sic] degrees.  Left and right lateral rotation were both 
from 0-25 degrees, with pain beginning at 25 degrees.  

With forward flexion of the thoracolumbar spine being 50 
degrees, and the combined range of motion of the 
thoracolumbar spine being 154 degrees, with no objective 
evidence of either muscle spasm or guarding on the December 
2004 examination, and no abnormal gait or spinal contour, the 
Board finds that the veteran's low back disability picture 
more nearly approximates the criteria required for the 20 
percent rating, and a higher evaluation is therefore not 
warranted for any period since service connection was 
granted.  38 C.F.R. § 4.7 (2004).  As noted above, the 
limitation of motion described by the examiner was that which 
contemplates the point at which pain began and thereby 
reflected the functional losses experienced by the veteran 
due to the pain.  Consequently, there is no basis for 
assigning a higher rating even when considering the 
principles of 38 C.F.R. §§ 4.40, 4.45.  The preponderance of 
the evidence is against the claim.

C.  Right hip evaluation

When, as in the case of the veteran's right hip disability, a 
disability is not specifically listed in the rating schedule, 
it is rated analogously to a disability in which not only the 
functions affected, but anatomical location and symptoms, are 
closely related.  38 C.F.R. § 4.20 (2004).  Here, the 
veteran's right hip disability has been rated analogously to 
Diagnostic Code 5252, limitation of flexion of the thigh.

Utilizing Diagnostic Code 5252, an evaluation of 10 percent 
is for application when flexion is limited to 45 degrees; an 
evaluation of 20 percent is for application when flexion is 
limited to 30 degrees; an evaluation of 30 percent is for 
application when flexion is limited to 20 degrees; and an 
evaluation of 40 percent is for application when flexion is 
limited to 10 degrees.  As noted above, on four examinations 
of the veteran's right hip, flexion has consistently been 
shown to be at least 80.  In June 2001 and January 2003 it 
was 80 degrees; in June 2003 flexion of the right hip was 110 
degrees; and in December 2004 flexion was shown to be 90 
degrees.  Also as noted above, the examiners took into 
account limitations imposed by onset of pain, and fatigue, 
weakness, lack of endurance, repetitive motion, or 
incoordination.  As with evaluation of the veteran's low back 
disability, it is the effect of pain on the use of his hips, 
and not the pain itself, that is used to evaluate his 
disability.  Thus, a higher evaluation under Diagnostic Code 
5252 is not warranted.

A higher evaluation under other schedular provisions for 
evaluating hip disabilities is not possible absent ankylosis 
of the hip; limitation of abduction of the thigh to 10 
degrees (all of the veteran's examinations have shown 
abduction to at least 25 degrees); a flail hip joint; or 
fracture, nonunion, or malunion of the femur, none of which 
is shown in this veteran's right hip disability.  Given the 
findings of all of the examinations of record, a higher 
evaluation of the veteran's right hip disability is not 
warranted under any diagnostic code used to evaluate the hip 
and thigh for any period since service connection was 
granted.  Diagnostic Codes 5250, 5253, 5254, 5255.

Further, the Board notes that the veteran said his right hip-
related pain was "not a big deal," that it did not affect 
any mobility, and that he did not worry about it.  The 
veteran also said the right hip did not affect his work or 
daily activities, and that there was no limitation of motion 
because of his hip condition.  Such comments are consistent 
with the clinical findings or lack thereof regarding any 
functional losses due to the service-connected hip 
disability.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. §§ 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
have resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's low back disability, and 
perhaps his right hip disability, have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  The Board also notes that the 
veteran remains gainfully employed.  Given the lack of 
evidence showing unusual disability with respect to the back 
or hip that is not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of the 
rating issues to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, immediately before the RO's initial 
rating decision, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this veteran's claim, the Board has considered the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in September 2001.  The veteran was again apprised of VA's 
duties in correspondence dated in April 2003.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  Finally, the Board notes that the veteran was 
apprised of the two amendments to the regulations pertaining 
to evaluation of disabilities of the spine which occurred 
during the pendency of the veteran's appeal.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and VA treatment records.  The 
veteran was afforded several examinations in connection with 
these claims.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for migraine headaches or 
dizzy spells is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected low back disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right hip disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


